[Cite as In re V.M., 2018-Ohio-4974.]


                      IN THE COURT OF APPEALS OF OHIO
                         FOURTH APPELLATE DISTRICT
                              ATHENS COUNTY

IN RE V.M.                                   :    Case No. 18CA15
      D.M.                                   :
      N.M.                                   :    DECISION AND JUDGMENT
                                             :    ENTRY
Adjudicated Dependent Children               :    Released: 12/04/18

                                        APPEARANCES:

James A. Anzelmo, Gahanna, Ohio, for Appellant.

Timothy L. Warren, Athens, Ohio, for Appellee.


McFarland, J.

        {¶1} Appellant, the children’s maternal grandmother, appeals the trial

court’s judgment that granted Appellee, Athens County Children Services

(ACCS), permanent custody of nine-year-old V.M., seven-year-old D.M.,

and five-year-old N.M. Appellant raises the following arguments: (1) the

trial court plainly erred by allowing the children’s guardian ad litem to

testify; (2) the court incorrectly concluded that it did not need to make

another reasonable-efforts finding before granting Appellee permanent

custody; and (3) the court’s decision is against the manifest weight of the

evidence. None of Appellant’s arguments have merit. Accordingly, we

overrule appellant’s three assignments of error and affirm the trial court’s

judgment.
Athens App. No. 18CA15                                                         2


                                  I. FACTS

      {¶2} The three children have lived with Appellant for most of their

lives. Their mother and respective fathers largely abdicated responsibility

for the children. V.M.’s father maintained contact with her, but V.M. never

lived with her father. None of the biological parents are involved in this

appeal.

      {¶3} Appellant tried to maintain the children in a safe and stable

environment, but Appellant allowed the children’s mother and the mother’s

boyfriend to frequently disrupt the children’s lives. Additionally,

Appellant’s adult son lived in the home, and he was not a positive presence

in the children’s lives. He reportedly was violent with the children and had

once attempted suicide.

      {¶4} Appellant developed her own issues and caring for the children

became problematic. In late 2016, Appellant reported to Appellee that “she

was at her wit’s end and needed respite for the children.” Appellant later

overdosed on her blood pressure medication.

      {¶5} Appellee subsequently filed complaints alleging that the

children are neglected and dependent children. The complaint alleged the

following: (1) the children had been living with Appellant; (2) Appellant

reported that she is not certain whether she can continue to keep the children
Athens App. No. 18CA15                                                           3


safe, that she does not have electricity, and that she lacks funds to buy food

for the children; (3) then eight-year-old V.M. and six-year-old D.M.

reportedly had engaged in sexual intercourse; (4) the children have

witnessed their mother and the mother’s boyfriend, as well as the children’s

uncle and his girlfriend, engaging in sex; (5) Appellant stated “she is about

to have a breakdown with everything going on;” and (6) D.M. indicated that

he “has N.M., age 4, and V.M. ‘suck on his wiener.’ ”

      {¶6} On February 22, 2017, the court adjudicated the children

dependent and dismissed the neglect allegations. Nine months later,

Appellee filed motions for permanent custody. Appellee alleged that the

children cannot be placed with either parent within a reasonable time or

should not be placed with either parent and that placing the children in

Appellee’s permanent custody is in their best interests.

      {¶7} At the permanent custody hearing, Nickie Webb, the children’s

mental health counselor, testified that she counseled V.M. and D.M. for

approximately two and one-half years and that she counseled N.M. for

approximately one year. When Ms. Webb first engaged with D.M., he was

hyperactive and displayed poor social skills. Ms. Webb explained that D.M.

often urinated on the floor or on himself. She indicated that D.M. became

more aggressive throughout her counseling and that she learned he had
Athens App. No. 18CA15                                                        4


harmed or killed animals: he used bug spray to kill frogs; chopped up a pet

snake with a knife; and picked up a dog at Appellant’s house, dropped it,

and broke its leg.

      {¶8} Ms. Webb stated that she worked with Appellant to integrate

therapy into D.M.’s daily life. She attempted to teach appellant skills for

working with oppositional, defiant, and ADHD-like behaviors. However,

Appellant missed or canceled several appointments, so they “had trouble

getting into a pattern.”

      {¶9} Ms. Webb explained that in late 2016, when D.M. entered

Appellee’s temporary custody, “[h]is behaviors settled quite a bit” and she

achieved a “baseline” with him. She stated that she worked to improve

D.M.’s social skills, as well as his ability to recognize appropriate

boundaries in his interactions with his siblings and others. Ms. Webb

testified that in order to have the greatest opportunity for a successful

outcome, D.M. needs a structured environment and continued counseling.

      {¶10} Ms. Webb explained that when she first encountered V.M.,

V.M. had “a lot of trouble lying,” she was behind in school, and she was

aggressive with her siblings. Ms. Webb stated that V.M.’s issues stemmed

from her desire for consistency from her biological parents and that V.M.

needs consistency and discipline. Ms. Webb further indicated that V.M. has
Athens App. No. 18CA15                                                           5


expressed a desire to live with Appellant. Ms. Webb noted that because

V.M. has lived with Appellant for most of her life, V.M. is bonded with

Appellant and would be upset if she did not see Appellant anymore.

      {¶11} Ms. Webb testified that she began counseling N.M. around the

time that N.M. entered Appellee’s temporary custody. She related that N.M.

was having tantrums, was hyperactive, and lied. Ms. Webb further noted

that N.M. appeared to be developmentally delayed. She explained that

V.M.’s speech was difficult to understand. Ms. Webb believes that N.M.

needs a high level of supervision and a consistent environment.

      {¶12} D.M.’s foster mother testified that D.M. has lived in her home

for just over one year. She stated that when D.M. first entered her home, his

behavior “was pretty rough.” The foster mother explained that D.M. had

angry outbursts, hit other children, did not follow directions, and hoarded

food. She further related that D.M. did not urinate or defecate in the toilet.

Instead, “[h]e was urinating on everything.”

      {¶13} The foster mother stated that although D.M.’s behaviors have

improved, he still needs constant supervision. She believes that the

consistent structure and routine her home provides has benefitted D.M.

      {¶14} V.M. and N.M.’s foster mother testified that the girls have

lived with her since they entered Appellee’s temporary custody. She stated
Athens App. No. 18CA15                                                        6


that when N.M. entered her home, N.M. “was mostly nonverbal” and

explained that N.M. “either barked or she made monkey noises, or other

animal sounds” to communicate. The foster mother found N.M. to have

“very limited” vocabulary for a four-year-old. Additionally, N.M. did not

readily comprehend the words spoken to her. The foster mother testified

that although N.M.’s speech has improved since entering her home, N.M.

requires constant supervision.

       {¶15} The foster mother testified that when V.M. entered the home,

V.M. “literally [threw] 12 hour temper tantrums.” V.M. would “scream,

kick things, holler, * * * slam doors, [and] jump on her bed.” The foster

mother stated that V.M. now experiences “2 to 4” hour tantrums, and only

when she is unable to attend a visit with Appellant.

       {¶16} The foster mother explained that although N.M. and V.M.

struggle to get along, V.M. would not mind living in Appellant’s home with

N.M. The foster mother further related that V.M. does not want to live with

D.M.

       {¶17} Appellant testified that before Appellee removed the children

from her home, she had served as their legal custodian. Appellant explained

that V.M. lived with her throughout most of her life, that D.M. lived with her

since he was approximately three years of age, and that N.M. lived with her
Athens App. No. 18CA15                                                          7


since she was about one year old. Appellant stated that she took custody of

the children because the children’s mother “was going down the road of

drugs” and “did not properly supervise the children.”

      {¶18} Appellant related that she allowed the children’s mother to stay

at Appellant’s home when needed. She also indicated that the mother and

the mother’s boyfriend have been involved in some domestic violence

incidents in the home when the children when present.

      {¶19} Appellant stated that the past summer, the children’s mother

“went with the carnival.” When the children’s mother returned from the

carnival, Appellant told the mother that she could not live at her home.

Appellant indicated that since time, the mother has been living with her

boyfriend’s parents.

      {¶20} Appellant testified that she recently divorced from her husband

and moved out of the residence where she and the children had lived.

Appellant stated that the former residence needed a lot of repairs and was

not suitable for the children. Appellant explained that she recently obtained

a two-bedroom apartment that would be sufficient to house the two girls but

not D.M.

      {¶21} Appellant reported that she has been diagnosed with bipolar

disorder, anxiety, and depression and that sees a counselor once per week.
Athens App. No. 18CA15                                                            8


Appellant admitted that when the children were in her care, she did not

prioritize their needs and described her care of the children as “pretty shitty.”

She believes that if the court returns the children to her custody, she will do

better: “I’ve woken up and I noticed that I have to change in order to give

them a better life.”

      {¶22} ACCS Caseworker Tara Carsey testified that she has worked

with the family since late 2016 and that the children have remained in

Appellee’s temporary custody since that time. Ms. Carsey explained that

when Appellee removed the children from the home, they had been in

Appellant’s legal custody. Ms. Carsey stated that Appellee’s concerns

included a lack of supervision and stability, as well as Appellant’s mental

health.

      {¶23} Ms. Carsey averred that she worked with Appellant to improve

her supervision of the children and that she encouraged Appellant to provide

the children with more consistency in their lives. She explained that when

the children lived with Appellant, Appellant had permitted the children’s

mother and her boyfriend in and out of the home, which created instability

for the children. Ms. Carsey additionally related that Appellee had concerns

about Appellant’s adult son who lived in the home. Ms. Carsey indicated
Athens App. No. 18CA15                                                           9


that the son allegedly had some mental health issues and had attempted

suicide.

         {¶24} Ms. Carsey testified that when the children were in the

agency’s temporary custody, Appellant attended most of her visits with the

children. Ms. Carsey stated that they attempted off-site visitations but later

returned them to on-site visits due to Appellant’s inability to properly

supervise the children. She indicated that during the off-site visits, the

children “just seemed kind of wild and [Appellant] didn’t have the ability to

rein them back in.” Rather, “[i]t was more like trying to herd cats.”

         {¶25} Ms. Carsey explained that the children “have a lot of

behaviors” and “issues of their own” that Appellant could not always

control. She also related that the children had not been receiving “the proper

and necessary treatment that they needed when they were in [Appellant’s]

care.”

         {¶26} Ms. Carsey does not believe that Appellant can safely maintain

and supervise all of the children in the home. She does not believe

Appellant “is able to provide enough of a structured environment to maintain

their issues and behaviors.” Ms. Carsey recognized that Appellant claimed

that Appellant’s mother could help with the children, but Ms. Carsey does

not “know how much [appellant’s] mom is able to help.”
Athens App. No. 18CA15                                                         10


      {¶27} Ms. Carsey further explained that Appellant has mental health

issues that she must continue to address. Additionally, Appellant does not

“have a lot of supports” and does not have transportation. Ms. Carsey noted

that Appellant recently obtained her own apartment, but she believes that

Appellant’s inability to control the children during the short-term off-site

visitations documented that Appellant could not provide the children with

the high level of supervision that they need.

      {¶28} The children’s guardian ad litem testified and explained that

her “opinion has sort of evolved since [she] wrote [her] report.” She

explained:

             Things have changed. [Appellant] has gotten housing just very
      recently. These are very high needs children. They need a lot of
      discipline. They need structure in their lives and I believe that there
      might be a possibility that [appellant] could maybe have one, have
      [V.M.] because [V.M.] is older and takes care of herself, but I believe
      that [D.M.] and [N.M.] are * * * such high needs and it would be very
      difficult for her to have all three. So, I believe it would be definitely
      in the best interests of [N.M.] and [D.M.] to be placed [in Appellee’s
      permanent custody].”

      {¶29} The guardian ad litem stated that when she prepared her

written report, Appellant had been living at the former residence, “which

was not appropriate for children at all.” The guardian ad litem explained

that since she prepared her written report, Appellant had obtained an

apartment. The guardian ad litem related that she had not had a chance to
Athens App. No. 18CA15                                                            11


visit the residence, so she is “just leaving a possibility open” that V.M. could

be placed with Appellant. She further indicated, however, that the children

need “a resolution as soon as possible.”

      {¶30} The guardian ad litem explained that all three children “love

[Appellant] very much and she loves them.” The guardian ad litem related

that the evening before the hearing, the guardian ad litem asked the children

if they wanted her to convey any words to the judge. D.M. “popped up and

he said, * * * ‘I want to go back with Mimi.’ ” V.M. stated, “ ‘I want that

too.’ ” N.M. stated, “ ‘me too.’ ” The guardian noted that although the

children want to return to Appellant, she believes that it is in the children’s

best interests to have “more structure than what [Appellant] can provide.”

She believes V.M. “might be able to survive” in Appellant’s care, but “[n]ot

necessarily thrive.” However, the guardian ultimately concluded that

placing her in Appellee’s permanent custody is in her best interests.

      {¶31} On May 1, 2018, the trial court granted Appellee permanent

custody of the children. The court found that the children could not be

placed with any of the biological parents or with Appellant. The court noted

that the mother ran off and joined the carnival, D.M.’s and N.M.’s fathers

have abandoned them, and V.M.’s father moved to Georgia as V.M. was

being placed in Appellee’s temporary custody. Moreover, V.M.’s father
Athens App. No. 18CA15                                                        12


tested positive for cocaine the last time he visited Ohio, and his contact with

“V.M. has been minimal, sporadic, and hurtful.”

      {¶32} The court noted that Appellant “tried to apply herself to the

case plan, and tried to demonstrate that she could somehow assemble all the

parts necessary to even attempt trial visits.” However, the court concluded

that Appellant nonetheless “failed.” The court found that Appellant’s “life is

a fragile one, and has required multiple, substantial supports from various

social service agencies.”

      {¶33} The court also determined that the children have special needs.

The court noted that when N.M. entered foster care at four years of age, “she

was essentially nonverbal” and communicated through “grunting and animal

noises.” D.M.’s counselor stated that he “should never be left alone with

children or animals.” V.M. “engages in elaborate lies, steals, and is

physically aggressive with the younger siblings.” The court did not believe

Appellant possesses the capacity to provide for the children’s special needs.

      {¶34} The court found that the chaos the children have experienced

throughout their lives will cause “each [to] face significant challenges

adapting to reasonable expectations of behaviors in all aspects of their

lives.” The court determined that the children “each have special needs that
Athens App. No. 18CA15                                                        13


can only be successfully addressed if they have a structured consistent home

life as the foundation for their growth.”

      {¶35} Therefore, the court found that the children could not be placed

with any of the parents or with Appellant within a reasonable time or should

not be placed with the parents or Appellant.

      {¶36} The court additionally found that placing the children in

Appellee’s permanent custody was in their best interests. The court

considered the children’s interactions and interrelationships and explained as

follows:

              V.M. (now nine years old), and N.M. (now 5), are sisters and
      share the same foster family since removal. D.M. is a seven year old
      boy who has been with a different foster family since removal (at the
      same time as his sisters). Only V.M. has any sense of relationship
      with [her] father. Others’ interactions with the children throughout
      the fifteen months of this case have been sporadic and disruptive.
      Maternal grandmother has probably been as constant as she is capable
      of, given her own life issues, and at least deserves credit for wanting
      things to be better for these children. She and the children enjoy their
      visits, and the Court’s decision to terminate parental rights will
      certainly mean additional trauma and distress to these four.
              V.M. and N.M. are bonded, or at least bonding, and learning
      child-appropriate relationships in a family setting. D.M. is able to
      visit with his sisters without significant incidents, but the prospects of
      unifying the children for adoption are not only doubtful, but perhaps
      ill advised. Neither foster family has expressed interest in adoption.

      {¶37} The court next examined the children’s wishes:

            Only V.M. has enough maturity to have her expressed desires
      considered herein. She has said she wants to return to maternal
      grandmother, but she has also stated she’d like to live with the man
Athens App. No. 18CA15                                                             14


      who used to be married to maternal grandmother. D.M. and N.M. are
      more likely to chime in with a ‘me too’ comment when the subject is
      brought up. Given the complexities of the children’s identified
      personal issues, and their inability to comprehend the significance of
      the decisions and events that bring us to this point, their expressed
      wishes carry little weight in this case.

      {¶38} The court additionally reviewed the children’s custodial

history. The court noted that V.M. has lived with Appellant since shortly

after V.M.’s birth and that the other two children lived with Appellant since

shortly after N.M.’s birth. The children’s mother and the mother’s “various

boyfriends moved in and out of [Appellant]’s home throughout [the

children’s] lives, all with [Appellant]’s consent, or at least lack of protest.”

The court noted that although the children technically have not been in

Appellee’s temporary custody for twelve or more months of a consecutive

twenty-two month period, the children were removed in December 2016 and

have remained in the same foster homes throughout the case.

      {¶39} The court next evaluated the children’s need for a legally

secure permanent placement. The court found: “The children need and

deserve legally secure placements, and ideally adoptions which can only be

achieved with a grant of permanent custody to ACCS.”

      {¶40} The court additionally determined that R.C. 2151.414(E)(10)

applies—the mother and D.M.’s and N.M.’s fathers abandoned the children.
Athens App. No. 18CA15                                                        15


         {¶41} The court further found that Appellee “already established that

reasonable efforts at reunification have been made prior to the hearing on the

instant motion for permanent custody” and that the court need not make

another reasonable efforts finding.

         {¶42} The court thus placed the children in Appellee’s permanent

custody.

                         II. ASSIGNMENT OF ERROR

         {¶43} Appellant timely appealed and raises three assignments of

error:

         First Assignment of Error:

         “The trial court plainly erred by admitting the testimony of the
         guardian ad litem.”

         Second Assignment of Error:

         “The trial court erred by concluding that it was not required to
         determine whether children services satisfied a duty to take reasonable
         efforts to reunify V.M., D.M., and N.M. with their family.

         Third Assignment of Error:

         “Children services failed to establish, by clear and convincing
         evidence, that it should be given permanent custody of V.M., D.M.,
         and N.M.”



                             III. LEGAL ANALYSIS

                                        A.
Athens App. No. 18CA15                                                            16


                         Guardian Ad Litem’s Testimony

      {¶44} In her first assignment of error, Appellant contends that the

trial court plainly erred by admitting the guardian ad litem’s testimony

regarding the children’s best interests when the guardian ad litem had not

viewed Appellant’s current living environment.

      {¶44} As Appellant notes, she did not object to the guardian ad

litem’s testimony during the permanent custody hearing and therefore

forfeited all but plain error on appeal. E.g., State v. Quarterman, 140 Ohio

St.3d 464, 2014-Ohio-4034, 19 N.E.3d 900, ¶ 15; State v. Clinkscale, 122

Ohio St.3d 351, 2009–Ohio–2746, 911 N.E.2d 862, ¶ 31; Stores Realty Co.

v. City of Cleveland, Bd. of Bldg. Standards and Bldg. Appeals, 41 Ohio

St.2d 41, 43, 322 N.E.2d 629 (1975) (“Ordinarily, errors which arise during

the course of a trial, which are not brought to the attention of the court by

objection or otherwise, are waived and may not be raised upon appeal.”).

To find plain error, (1) there must be an error (i.e., a deviation from a legal

rule), (2) the error must be obvious, and (3) the error must have affected the

outcome of the trial. E.g., State v. Payne, 114 Ohio St.3d 502, 2007–Ohio–

4642, 873 N.E.2d 306, ¶ 16. Furthermore, “[i]n appeals of civil cases, the

plain error doctrine is not favored and may be applied only in the extremely

rare case involving exceptional circumstances where error, to which no
Athens App. No. 18CA15                                                          17


objection was made at the trial court, seriously affects the basic fairness,

integrity, or public reputation of the judicial process, thereby challenging the

legitimacy of the underlying judicial process itself.” Goldfuss v. Davidson,

79 Ohio St.3d 116, 679 N.E.2d 1099 (1997), syllabus. Moreover, plain error

does not exist unless the court’s obvious deviation from a legal rule affected

the outcome of the proceeding. E.g., State v. Barnes, 94 Ohio St.3d 21, 27,

759 N.E.2d 1240 (2002).

      {¶45} In the case at bar, as we explain below, we do not believe that

the trial court plainly erred by admitting the guardian ad litem’s testimony.

      {¶46} A guardian ad litem’s function in a juvenile proceeding is “to

provide the court with relevant information and an informed

recommendation regarding the child’s best interest.” Sup.R. 48(D); accord

In re C.B., 129 Ohio St.3d 231, 2011-Ohio-2899, 951 N.E.2d 398, ¶ 14.

“[T]he guardian’s role is to ‘perform whatever functions are necessary to

protect the best interest of the child, including, but not limited to * * *

monitoring the services provided the child by the public children services

agency * * * [and filing] any motions and other court papers that are in the

best interest of the child.’ ” C.B at ¶ 14, quoting R.C. 2151.281(I). A

guardian ad litem’s general duties include investigating the background of

the parents and delivering a report and recommendation to the court
Athens App. No. 18CA15                                                        18


regarding the child’s best interests. In re C.D.M., 4th Dist. Hocking No.

13CA1, 2013-Ohio-3792, 2013 WL 4734804, ¶ 25.

      {¶47} In the case at bar, Appellant asserts that the guardian ad litem

based her recommendation on outdated information regarding Appellant’s

living situation and, thus, that the guardian ad litem did not base her

recommendation on relevant information. We do not believe that the trial

court made an obvious error by admitting the guardian ad litem’s testimony.

The guardian ad litem fully explained the basis of her recommendation and

noted that Appellant recently obtained a new residence. The guardian thus

cautioned that her recommendation did not take into account Appellant’s

newly-obtained residence. Additionally, Appellant’s counsel cross-

examined the guardian ad litem and made the court well-aware that the

guardian ad litem had not yet visited Appellant’s new residence. Therefore,

we believe that the guardian ad litem’s understandable failure to visit

Appellant’s recently-acquired residence was a question of weight, and not a

question of admissibility. See In re T.C., 6th Dist. Lucas No. L-15-1106,

2015-Ohio-3665, 2015 WL 5306552, ¶ 23 (observing that trial court entitled

to weigh guardian ad litem’s testimony); Hunter–June v. Pitts, 12th Dist.

Butler No. CA2013-09-179, 2014-Ohio-2473, 2014 WL 2568602, ¶ 21

(“The trial court heard the context and the explanations of the guardian ad
Athens App. No. 18CA15                                                          19


litem with regard to her investigation and in support of her

recommendations, which were outlined in a 11–page report. * * * [T]he

guardian ad litem was questioned by both parents’ counsel. The magistrate

was entitled to believe or disbelieve her testimony and to consider it in light

of all of the other testimony presented at the hearing.”); In re M.Z., 9th Dist.

Lorain No. 11CA010104, 2012-Ohio-3194, 2012 WL 2874375, ¶ 35 (stating

that trial court permitted to “believe or disbelieve the guardian’s testimony

and to consider it in the context of all the evidence before the court”).

      {¶48} Moreover, we observe that the guardian ad litem did not base

her recommendation solely upon whether Appellant could provide the

children with a physically appropriate home. Instead, the guardian ad litem

indicated that even if Appellant lived in a physically appropriate home, the

children need more than a structurally sound residence. The guardian ad

litem stated that the children—especially D.M. and N.M.—need consistency,

structure, and discipline and that she does not believe Appellant possesses

the capability to fulfill these needs. Thus, although the guardian ad litem left

open a possibility that Appellant’s physical environment may be adequate

for V.M., the guardian ad litem clarified that she does not believe Appellant

can provide the structure and discipline the children need.
Athens App. No. 18CA15                                                        20


      {¶49} Appellant nevertheless asserts that one of our earlier decisions

shows that the trial court should not have admitted the guardian ad litem’s

testimony. In re S.C., 189 Ohio App.3d 308, 2010–Ohio–3394, 938 N.E.2d

390 (4th Dist.). We find S.C. readily distinguishable. In S.C., the evidence

indicated that the trial court partially relied upon a two-year-old

psychological evaluation. Id. at ¶ 30. Here, by contrast, the guardian ad

litem did not base her report upon two-year-old information regarding

Appellant’s living situation. Instead, the guardian ad litem based her report

upon Appellant’s living situation as of the date the guardian prepared her

report. Appellant’s living situation did not change until one week before the

date of the guardian ad litem’s testimony. Moreover, the guardian ad litem

clarified that her recommendation did not account for Appellant’s changed

living situation. Again, we believe that the trial court was entitled to weigh

the guardian ad litem’s testimony in light of Appellant’s changed living

situation. We do not believe that the guardian ad litem’s understandable

failure to investigate Appellant’s recently-changed living situation rendered

her recommendation obviously irrelevant. Therefore, we do not believe that

the trial court plainly erred by admitting her testimony.

        {¶50} Accordingly, based upon the foregoing reasons, we overrule

Appellant’s first assignment of error.
Athens App. No. 18CA15                                                        21


                                       B.

                              Reasonable Efforts

      {¶51} In her second assignment of error, Appellant argues that the

trial court erred by determining that it did not need to find that Appellee

used reasonable efforts to reunify the children with appellant. Appellant

recognizes that the court found that Appellee previously satisfied its duty to

use reasonable efforts, but Appellee disagrees with the trial court that it did

not need to make any further reasonable-efforts determination before

granting Appellee permanent custody.

      {¶52} R.C. 2151.419(A)(1) requires a trial court to determine

whether a children services agency “made reasonable efforts to prevent the

removal of the child from the child’s home, to eliminate the continued

removal of the child from the child’s home, or to make it possible for the

child to return safely home.” However, this statute applies only at

“adjudicatory, emergency, detention, and temporary-disposition hearings,

and dispositional hearings for abused, neglected, or dependent children

* * *.” In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816,

¶ 41; accord In re C.B.C., 4th Dist. Lawrence Nos. 15CA18 and 15CA19,

2016-Ohio-916, 2016 WL 915012, ¶ 72. Thus, “ ‘[b]y its plain terms, the

statute does not apply to motions for permanent custody brought pursuant to
Athens App. No. 18CA15                                                        22


R.C. 2151.413, or to hearings held on such motions pursuant to R.C.

2151.414.’ ” C.F. at ¶ 41, quoting In re A.C., 12th Dist. Clermont No.

CA2004-05-041, 2004-Ohio-5531, 2004 WL 2340127, ¶ 30. Nonetheless,

“[t]his does not mean that the agency is relieved of the duty to make

reasonable efforts” before seeking permanent custody. Id. at ¶ 42. Instead,

at prior “stages of the child-custody proceeding, the agency may be required

under other statutes to prove that it has made reasonable efforts toward

family reunification.” Id. Additionally, “[if] the agency has not established

that reasonable efforts have been made prior to the hearing on a motion for

permanent custody, then it must demonstrate such efforts at that time.” Id. at

¶ 43.

        {¶53} We discussed the meaning of “reasonable efforts” in C.B.C.,

supra, at ¶ 76, as follows:

               In general, “reasonable efforts” mean “ ‘[t]he state’s efforts to
        resolve the threat to the child before removing the child or to permit
        the child to return home after the threat is removed.’ ” C.F. at ¶ 28,
        quoting Will L. Crossley, Defining Reasonable Efforts: Demystifying
        the State's Burden Under Federal Child Protection Legislation, 12
        B.U.Pub.Int.L.J. 259, 260 (2003). “ ‘Reasonable efforts means that a
        children’s services agency must act diligently and provide services
        appropriate to the family’s need to prevent the child’s removal or as a
        predicate to reunification.’ ” In re H.M.K., 3rd Dist. Wyandot Nos.
        16–12–15 and 16-12-16, 2013-Ohio-4317 [2013 WL 5447791], ¶ 95,
        quoting In re D.A., 6th Dist. Lucas No. L-11-1197, 2012-Ohio-1104
        [2012 WL 929609], ¶ 30. In other words, the agency must use
        reasonable efforts to help remove the obstacles preventing family
        reunification. Bean, Reasonable Efforts: What State Courts Think, 36
Athens App. No. 18CA15                                                        23


      U. Tol. L.Rev. 321, 366 (2005), quoting In re Child of E.V., 634
      N.W.2d 443, 447 (Minn.Ct.App.2001), and In re K.L.P., No. C1–99–
      1235, 2000 WL 343203, at *5 (Minn.Ct.App. Apr. 4, 2000)
      (explaining that the agency must address what is “necessary to correct
      the conditions that led to the out-of-home placement” and must
      “provide those services that would assist in alleviating the conditions
      leading to the determination of dependency”). However,
      “ ‘[r]easonable efforts’ does not mean all available efforts. Otherwise,
      there would always be an argument that one more additional service,
      no matter how remote, may have made reunification possible.” In re
      Lewis, 4th Dist. Athens No. 03CA12, 2003-Ohio-5262 [2003 WL
      22267129], ¶ 16. Furthermore, the meaning of “reasonable efforts”
      “will obviously vary with the circumstances of each individual case.”
      Suter v. Artist M., 503 U.S. 347, 360, 112 S.Ct. 1360, 118 L.Ed.2d 1
      (1992). Additionally, “[i]n determining whether reasonable efforts
      were made, the child’s health and safety shall be paramount.” R.C.
      2151.419(A)(1).

      {¶54} We initially observe that Appellant never argued during the

trial court proceedings that Appellee failed to use reasonable efforts to

reunite the children with her. Thus, absent plain error, Appellant has

forfeited the argument for purposes of appeal. In re S.C., 189 Ohio App.3d

308, 2010–Ohio–3394, 938 N.E.2d 390 (4th Dist.) ¶¶ 40–41; In re T.S., 8th

Dist. No. 92816, 2009–Ohio–5496, ¶ 17; In re Slider, 160 Ohio App.3d 159,

2005–Ohio–1457, 826 N.E.2d 356, ¶ 11 (4th Dist); accord In re J.W., 9th

Dist. Summit No. 28966, 2018-Ohio-3897, 2018 WL 4656088, ¶ 7.

      {¶55} The trial court did not plainly err by failing to enter another

reasonable-efforts determination before ruling upon Appellee’s permanent

custody motion. Appellee filed its permanent custody motion under R.C.
Athens App. No. 18CA15                                                        24


2151.413. Furthermore, throughout the proceedings below, the trial court

made several findings that Appellee used reasonable efforts to prevent the

children’s continued removal from the home. Thus, R.C. 2151.419(A)(1)

did not require the trial court to make an additional reasonable-efforts

finding when it issued its permanent custody decision. See In re N.A.P., 4th

Dist. Washington No. 12CA30, 2013-Ohio-689, 2013 WL 772815, ¶ 44.

Moreover, Appellant has not cited any authority for her proposition that a

trial court must make another reasonable-efforts determination if a child’s

caregiver makes improvements during the course of the permanent custody

hearing. We therefore summarily reject this proposition.

      {¶56} Accordingly, based upon the foregoing reasons, we overrule

Appellant’s second assignment of error.

                                      C.

                         Permanent Custody Decision

      {¶57} In her third assignment of error, Appellant essentially asserts

that the trial court’s decision to award Appellee permanent custody of the

children is against the manifest weight of the evidence. She alleges that the

record does not contain clear and convincing evidence to support the court’s

judgment.

                           1. Standard of Review
Athens App. No. 18CA15                                                        25


      {¶58} Generally, a reviewing court will not disturb a trial court’s

permanent custody decision unless the decision is against the manifest

weight of the evidence. E.g., In re B.E., 4th Dist. Highland No. 13CA26,

2014–Ohio–3178, ¶ 27; In re R.S., 4th Dist. Highland No. 13CA22, 2013–

Ohio–5569, ¶ 29.

             “Weight of the evidence concerns ‘the inclination of the greater
      amount of credible evidence, offered in a trial, to support one side of
      the issue rather than the other. It indicates clearly to the jury that the
      party having the burden of proof will be entitled to their verdict, if, on
      weighing the evidence in their minds, they shall find the greater
      amount of credible evidence sustains the issue which is to be
      established before them. Weight is not a question of mathematics, but
      depends on its effect in inducing belief.’ ” Eastley v. Volkman, 132
      Ohio St.3d 328, 2012–Ohio–2179, 972 N.E.2d 517, ¶ 12, quoting
      State v. Thompkins,78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997),
      quoting Black’s Law Dictionary 1594 (6th Ed.1990).

      {¶59} When an appellate court reviews whether a trial court’s

permanent custody decision is against the manifest weight of the evidence,

the court “ ‘ “weighs the evidence and all reasonable inferences, considers

the credibility of witnesses and determines whether in resolving conflicts in

the evidence, the [finder of fact] clearly lost its way and created such a

manifest miscarriage of justice that the [judgment] must be reversed and a

new trial ordered.” ’ ” Eastley at ¶ 20, quoting Tewarson v. Simon, 141 Ohio

App.3d 103, 115, 750 N.E.2d 176 (9th Dist.2001), quoting Thompkins, 78

Ohio St.3d at 387, quoting State v. Martin, 20 Ohio App.3d 172, 175, 485
Athens App. No. 18CA15                                                            26


N.E.2d 717 (1st Dist.1983); accord In re Pittman, 9th Dist. Summit No.

20894, 2002–Ohio–2208, ¶¶ 23–24.

      {¶60} The question that we must resolve when reviewing a

permanent custody decision under the manifest weight of the evidence

standard is “whether the juvenile court’s findings * * * were supported by

clear and convincing evidence.” In re K.H., 119 Ohio St.3d 538, 2008–

Ohio–4825, 895 N.E.2d 809, ¶ 43. “Clear and convincing evidence” is:

      the measure or degree of proof that will produce in the mind of the
      trier of fact a firm belief or conviction as to the allegations sought to
      be established. It is intermediate, being more than a mere
      preponderance, but not to the extent of such certainty as required
      beyond a reasonable doubt as in criminal cases. It does not mean clear
      and unequivocal. In re Estate of Haynes, 25 Ohio St.3d 101, 103–04,
      495 N.E.2d 23 (1986).

In determining whether a trial court based its decision upon clear and

convincing evidence, “a reviewing court will examine the record to

determine whether the trier of facts had sufficient evidence before it to

satisfy the requisite degree of proof.” State v. Schiebel, 55 Ohio St.3d 71, 74,

564 N.E.2d 54 (1990); accord In re Holcomb, 18 Ohio St.3d 361, 368, 481

N.E.2d 613 (1985), citing Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d

118 (1954) (“Once the clear and convincing standard has been met to the

satisfaction of the [trial] court, the reviewing court must examine the record

and determine if the trier of fact had sufficient evidence before it to satisfy
Athens App. No. 18CA15                                                        27


this burden of proof.”); In re Adoption of Lay, 25 Ohio St.3d 41, 42–43, 495

N.E.2d 9 (1986). Cf. In re Adoption of Masa, 23 Ohio St.3d 163, 165, 492

N.E.2d 140 (1986) (stating that whether a fact has been “proven by clear and

convincing evidence in a particular case is a determination for the [trial]

court and will not be disturbed on appeal unless such determination is

against the manifest weight of the evidence”). Thus, if the children services

agency presented competent and credible evidence upon which the trier of

fact reasonably could have formed a firm belief that permanent custody is

warranted, then the court’s decision is not against the manifest weight of the

evidence. In re R.M., 4th Dist. Athens Nos. 12CA43 and 12CA44, 2013–

Ohio–3588, ¶ 62; In re R.L., 2nd Dist. Greene Nos. 2012CA32 and

2012CA33, 2012–Ohio–6049, ¶ 17, quoting In re A.U., 2nd Dist.

Montgomery No. 22287, 2008–Ohio–187, ¶ 9 (“A reviewing court will not

overturn a court’s grant of permanent custody to the state as being contrary

to the manifest weight of the evidence ‘if the record contains competent,

credible evidence by which the court could have formed a firm belief or

conviction that the essential statutory elements * * * have been

established.’ ”). Once the reviewing court finishes its examination, the court

may reverse the judgment only if it appears that the fact-finder, when

resolving the conflicts in evidence, “ ‘clearly lost its way and created such a
Athens App. No. 18CA15                                                          28


manifest miscarriage of justice that the [judgment] must be reversed and a

new trial ordered.’ ” Thompkins, 78 Ohio St.3d at 387, quoting State v.

Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983). A

reviewing court should find a trial court’s permanent custody decision

against the manifest weight of the evidence only in the “ ‘exceptional case in

which the evidence weighs heavily against the [decision].’ ” Id., quoting

Martin, 20 Ohio App.3d at 175; accord State v. Lindsey, 87 Ohio St.3d 479,

483, 721 N.E.2d 995 (2000).

      {¶61} Furthermore, when reviewing evidence under the manifest

weight of the evidence standard, an appellate court generally must defer to

the fact-finder’s credibility determinations. Eastley at ¶ 21. As the Eastley

court explained:

            “[I]n determining whether the judgment below is manifestly
      against the weight of the evidence, every reasonable intendment must
      be made in favor of the judgment and the finding of facts. * * *
            If the evidence is susceptible of more than one construction, the
      reviewing court is bound to give it that interpretation which is
      consistent with the verdict and judgment, most favorable to sustaining
      the verdict and judgment.”Id., quoting Seasons Coal Co., Inc. v.
      Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984), fn.3,
      quoting 5 Ohio Jurisprudence 3d, Appellate Review, Section 60, at
      191–192 (1978).

      {¶62} Moreover, deferring to the trial court on matters of credibility

is “crucial in a child custody case, where there may be much evident in the

parties’ demeanor and attitude that does not translate to the record well.”
Athens App. No. 18CA15                                                            29


Davis v. Flickinger, 77 Ohio St.3d 415, 419, 674 N.E.2d 1159 (1997);

accord In re Christian, 4th Dist. Athens No. 04CA10, 2004–Ohio–3146, ¶ 7.

As the Supreme Court of Ohio long-ago explained:

       In proceedings involving the custody and welfare of children the
       power of the trial court to exercise discretion is peculiarly important.
       The knowledge obtained through contact with and observation of the
       parties and through independent investigation can not be conveyed to
       a reviewing court by printed record. Trickey v. Trickey, 158 Ohio St.
       9, 13, 106 N.E.2d 772 (1952).

       {¶63} Furthermore, unlike an ordinary civil proceeding in which a

judge has little to no contact with the parties before a trial, in a permanent

custody case a trial court judge may have significant contact with the parties

before a permanent custody motion is even filed. In such a situation, it is not

unreasonable to presume that the trial court judge had far more opportunities

to evaluate the credibility, demeanor, attitude, etc., of the parties than this

court ever could from a mere reading of the permanent custody hearing

transcript.

                       2. Permanent Custody Principles

       {¶64} A parent has a “fundamental liberty interest” in the care,

custody, and management of his or her child and an “essential” and “basic

civil right” to raise his or her children. Santosky v. Kramer, 455 U.S. 745,

753, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982); In re Murray, 52 Ohio St.3d

155, 157, 556 N.E.2d 1169 (1990); accord In re D.A., 113 Ohio St.3d 88,
Athens App. No. 18CA15                                                            30


2007–Ohio–1105, 862 N.E.2d 829, ¶¶ 8–9. A parent’s rights, however, are

not absolute. D.A. at ¶ 11. Rather, “ ‘it is plain that the natural rights of a

parent * * * are always subject to the ultimate welfare of the child, which is

the polestar or controlling principle to be observed.’ ” In re Cunningham, 59

Ohio St.2d 100, 106, 391 N.E.2d 1034 (1979), quoting In re R.J.C., 300

So.2d 54, 58 (Fla.App.1974). Thus, the State may terminate parental rights

when a child’s best interest demands such termination. D.A. at ¶ 11.

                      3. Permanent Custody Framework

      {¶65} A children services agency may obtain permanent custody of a

child by (1) requesting it in the abuse, neglect or dependency complaint

under R.C. 2151.353, or (2) filing a motion under R.C. 2151.413 after

obtaining temporary custody. In this case, Appellee sought permanent

custody of the child by filing a motion under R.C. 2151.413. When an

agency files a permanent custody motion under R.C. 2151.413, R.C.

2151.414 applies. R.C. 2151.414(A).

      {¶66} R.C. 2151.414(A)(1) requires the court to hold a hearing. The

primary purpose of the hearing is to allow the court to determine whether the

child’s best interests would be served by permanently terminating the

parental relationship and by awarding permanent custody to the agency. Id.

Additionally, when considering whether to grant a children services agency
Athens App. No. 18CA15                                                         31


permanent custody, a trial court should consider the underlying purposes of

R.C. Chapter 2151: “to care for and protect children, ‘whenever possible, in

a family environment, separating the child from the child's parents only

when necessary for the child’s welfare or in the interests of public safety.’ ”

In re C.F., 113 Ohio St.3d 73, 2007–Ohio–1104, 862 N.E.2d 816, ¶ 29,

quoting R.C. 2151.01(A).

      {¶67} R.C. 2151.414(B)(1) permits a trial court to grant permanent

custody of a child to a children services agency if the court determines, by

clear and convincing evidence, that the child’s best interest would be served

by the award of permanent custody and that one of the following conditions

applies:

             (a) The child is not abandoned or orphaned or has not been in
      the temporary custody of one or more public children services
      agencies or private child placing agencies for twelve or more months
      of a consecutive twenty-two month period ending on or after March
      18, 1999, and the child cannot be placed with either of the child’s
      parents within a reasonable time or should not be placed with the
      child’s parents.
             (b) The child is abandoned.
             (c) The child is orphaned, and there are no relatives of the child
      who are able to take permanent custody.
             (d) The child has been in the temporary custody of one or more
      public children services agencies or private child placing agencies for
      twelve or more months of a consecutive twenty-two month period
      ending on or after March 18, 1999.
             (e) The child or another child in the custody of the parent or
      parents from whose custody the child has been removed has been
      adjudicated an abused, neglected, or dependent child on three separate
      occasions by any court in this state or another state.
Athens App. No. 18CA15                                                        32


Thus, before a trial court may award a children services agency permanent

custody, it must find (1) that one of the circumstances described in R.C.

2151.414(B)(1) applies, and (2) that awarding the children services agency

permanent custody would further the child’s best interest.

      {¶68} In the case at bar, Appellant does not clarify whether she

challenges the trial court’s finding that one of the circumstances specified in

R.C. 2151.414(B)(1) applies, its best-interest finding, or both. However, she

appears to limit her challenge to the trial court’s best-interest determination.

We limit our review accordingly.

                            a. Best Interest Factors

      {¶69} In the case at bar, Appellant argues that the best-interest factors

favor preserving the family unit. Appellant asserts that the evidence plainly

shows that she shares “a significant bond with her grandchildren” and that

granting Appellee permanent custody of the children would create “trauma

and distress.” Appellant additionally claims that the trial court did not

adequately consider that Appellant’s mother would help her care for the

children or that Appellant recently acquired a physically appropriate home

for the children.

      {¶70} R.C. 2151.414(D) requires a trial court to consider specific

factors to determine whether a child’s best interest will be served by
Athens App. No. 18CA15                                                                                      33


granting a children services agency permanent custody. The factors include:

(1) the child’s interaction and interrelationship with the child’s parents,

siblings, relatives, foster parents and out-of-home providers, and any other

person who may significantly affect the child; (2) the child’s wishes, as

expressed directly by the child or through the child’s guardian ad litem, with

due regard for the child's maturity; (3) the child’s custodial history; (4) the

child’s need for a legally secure permanent placement and whether that type

of placement can be achieved without a grant of permanent custody to the

agency; and (5) whether any factors listed under R.C. 2151.414(E)(7) to (11)

apply.1




1
    R.C. 2151.414(E)(7) to (11) state:

                     (7) The parent has been convicted of or pleaded guilty to [certain criminal offenses].
                     ****
                     (8) The parent has repeatedly withheld medical treatment or food from the child when the
           parent has the means to provide the treatment or food, and, in the case of withheld medical
           treatment, the parent withheld it for a purpose other than to treat the physical or mental illness or
           defect of the child by spiritual means through prayer alone in accordance with the tenets of a
           recognized religious body.
                     (9) The parent has placed the child at substantial risk of harm two or more times due to
           alcohol or drug abuse and has rejected treatment two or more times or refused to participate in
           further treatment two or more times after a case plan issued pursuant to section 2151.412 of the
           Revised Code requiring treatment of the parent was journalized as part of a dispositional order
           issued with respect to the child or an order was issued by any other court requiring treatment of the
           parent.
                     (10) The parent has abandoned the child.
                     (11) The parent has had parental rights involuntarily terminated with respect to a sibling
           of the child pursuant to this section or section 2151.353 or 2151.415 of the Revised Code, or under
           an existing or former law of this state, any other state, or the United States that is substantially
           equivalent to those sections, and the parent has failed to provide clear and convincing evidence to
           prove that, notwithstanding the prior termination, the parent can provide a legally secure
           permanent placement and adequate care for the health, welfare, and safety of the child.
Athens App. No. 18CA15                                                         34


      {¶71} Determining whether granting permanent custody to a children

services agency will promote a child’s best interest involves a delicate

balancing of “all relevant [best interest] factors,” as well as the “five

enumerated statutory factors.” C.F. at ¶ 57, citing In re Schaefer, 111 Ohio

St.3d 498, 2006–Ohio–5513, 857 N.E.2d 532, ¶ 56; accord In re C.G., 9th

Dist. Summit Nos. 24097 and 24099, 2008–Ohio–3773, ¶ 28; In re N.W.,

10th Dist. Franklin Nos. 07AP–590 and 07AP–591, 2008–Ohio–297, 2008

WL 224356, ¶ 19. However, none of the best interest factors requires a

court to give it “greater weight or heightened significance.” C.F. at ¶ 57.

Instead, the trial court considers the totality of the circumstances when

making its best interest determination. Id. at ¶ 63-64 (noting that court

evaluates totality of the circumstances when considering child’s best interest

in permanent custody proceeding); e.g., In re A.M., 4th Dist. Athens No.

17CA43, 2018-Ohio-2072, 2018 WL 2436454, ¶ 55, citing In re K.M.S., 3rd

Dist. Marion Nos. 9–15–37, 9–15–38, and 9–15–39, 2017–Ohio–142, 2017

WL 168864, ¶ 24, and In re A.C., 9th Dist. Summit No. 27328, 2014–Ohio–

4918, ¶ 46. In general, “[a] child’s best interest is served by placing the

child in a permanent situation that fosters growth, stability, and security.” In

re C.B.C., 4th Dist. Lawrence Nos. 15CA18 and 15CA19, 2016–Ohio–916,
Athens App. No. 18CA15                                                           35


2016 WL 915012, ¶ 66, citing In re Adoption of Ridenour, 61 Ohio St.3d

319, 324, 574 N.E.2d 1055 (1991).

               i. Children’s Interactions and Interrelationships

      {¶72} The children and Appellant share a strong bond and their love

is evident. The children looked forward to visiting Appellant.

Unfortunately, Appellant admittedly did not prioritize their needs when they

were in her care. Appellant conceded that her care of the children was

“pretty shitty.” Indeed, the children’s behavioral and emotional states

document that they did not receive adequate care when in Appellant’s

custody. N.M., at four years of age, was nonverbal when she entered

Appellee’s temporary custody, uttering only animal noises and grunts. D.M.

and V.M. reportedly engaged in sexual behaviors with each other. V.M. told

elaborate tales and acted aggressively. D.M. hurt or killed animals and had

anger issues. Thus, while on the surface the familial bonds appear strong,

Appellant’s interaction and interrelationship with the children has not

resulted in a positive outcome for the children. See In re J.F., 8th Dist. No.

105504, 2018-Ohio-96, 102 N.E.3d 1264, 2018 WL 386668, ¶ 65 (stating

that “existence of a positive relationship,” by itself, not determinative of

child’s best interest); In re J.B., 8th Dist. Cuyahoga Nos. 98518 and 98519,

2013–Ohio–1703, 2013 WL 1799849, ¶ 111 (noting that although “[f]amily
Athens App. No. 18CA15                                                           36


unity and blood relationship” may be “vital factors” to consider when

determining child’s best interest, neither is controlling); accord In re S.S.-1,

4th Dist. Athens No. 17CA44, 2018-Ohio-1349, 2018 WL 1720650, ¶ 76.

      {¶73} Additionally, Appellee expressed concern that Appellant was

unable to adequately supervise the children. The caseworker testified that

Appellee attempted off-site visits but terminated them due to Appellant’s

lack of control over the children.

      {¶74} The children do not have a positive relationship with their

mother. V.M. initially had a relationship with her father, but the trial court

found that the relationship turned hurtful to V.M. Neither D.M. nor N.M.

has a relationship with a biological father.

      {¶75} The three children do not have overly positive interactions and

interrelationships with each other. V.M. and N.M. “struggle” to get along.

D.M. and V.M. engaged in sexual conduct—conduct that is wholly

inappropriate in a sibling relationship. V.M. has stated that she does not

want to live in the same household as D.M.

      {¶76} All of the children have shown at least mild improvement in

their behaviors while in their foster homes. While none of the foster

families intend to adopt the children, the foster families try to provide the

children with structure and discipline.
Athens App. No. 18CA15                                                       37


      {¶77} In sum, although the children and Appellant share a strong

familial bond, the children have not achieved favorable outcomes while in

Appellant’s care.

                            ii. Children’s Wishes

      {¶78} All three children wish to be returned to Appellant. However,

the guardian ad litem testified that placing the children in Appellee’s custody

is in their best interest. In re S.M., 4th Dist. Highland No. 14CA4, 2014–

Ohio–2961, ¶ 32 (noting that R.C. 2151.414 permits court to consider child's

wishes as child directly expresses or through the guardian ad litem).

                             c. Custodial History

      {¶79} V.M. lived with Appellant until late 2016, when Appellee

obtained temporary custody. D.M. and N.M. lived with Appellant for

approximately three years before Appellee obtained temporary custody.

Before then, they lived with their mother. Since their removal, the children

have remained in the same foster homes.

      {¶80} When Appellee filed its permanent custody motion, the

children had not yet been in Appellee’s temporary custody for more than

twelve months.
Athens App. No. 18CA15                                                           38


                   iv. Legally Secure Permanent Placement

      {¶81} “Although the Ohio Revised Code does not define the term

‘legally secure permanent placement,’ this court and others have generally

interpreted the phrase to mean a safe, stable, consistent environment where a

child’s needs will be met.” In re M.B., 4th Dist. Highland No. 15CA19,

2016–Ohio–793, ¶ 56, citing In re Dyal, 4th Dist. Hocking No. 01CA12,

2001 WL 925423, *9 (Aug. 9, 2001) (implying that “legally secure

permanent placement” means a “stable, safe, and nurturing environment”);

see also In re K.M., 10th Dist. Franklin Nos. 15AP–64 and 15AP–66, 2015–

Ohio–4682, ¶ 28 (observing that legally secure permanent placement

requires more than stable home and income but also requires environment

that will provide for child’s needs); In re J.H., 11th Dist. Lake No. 2012–L–

126, 2013–Ohio–1293, ¶ 95 (stating that mother unable to provide legally

secure permanent placement when she lacked physical and emotional

stability and that father unable to do so when he lacked grasp of parenting

concepts); In re J.W., 171 Ohio App.3d 248, 2007–Ohio–2007, 870 N.E.2d

245, ¶ 34 (10th Dist.) (Sadler, J., dissenting) (stating that a legally secure

permanent placement means “a placement that is stable and consistent”);

Black’s Law Dictionary 1354 (6th Ed.1990) (defining “secure” to mean, in

part, “not exposed to danger; safe; so strong, stable or firm as to insure
Athens App. No. 18CA15                                                         39


safety”); Id. at 1139 (defining “permanent” to mean, in part, “[c]ontinuing or

enduring in the same state, status, place, or the like without fundamental or

marked change, not subject to fluctuation, or alteration, fixed or intended to

be fixed; lasting; abiding; stable; not temporary or transient”). Thus, “[a]

legally secure permanent placement is more than a house with four walls.

Rather, it generally encompasses a stable environment where a child will

live in safety with one or more dependable adults who will provide for the

child’s needs.” M.B. at ¶ 56.

      {¶82} We also observe that a trial court that is evaluating a child’s

need for a legally secure permanent placement and whether the child can

achieve that type of placement need not determine that terminating parental

rights is “not only a necessary option, but also the only option.” Schaefer,

supra, at ¶ 64. Rather, once the court finds the existence of any one of the

R.C. 2151.414(B)(1)(a)-(e) factors, R.C. 2151.414(D)(1) requires the court

to weigh “all the relevant factors * * * to find the best option for the child.”

Id. “The statute does not make the availability of a placement that would not

require a termination of parental rights an all-controlling factor. The statute

does not even require the court to weigh that factor more heavily than other

factors.” Id. Instead, a child’s best interest is served by placing the child in a
Athens App. No. 18CA15                                                           40


permanent situation that fosters growth, stability, and security. In re

Adoption of Ridenour, 61 Ohio St.3d 319, 324, 574 N.E.2d 1055 (1991).

       {¶83} Additionally, courts are not required to favor relative

placement if, after considering all the factors, it is in the child’s best interest

for the agency to be granted permanent custody. Schaefer at ¶ 64; accord In

re T.G., 4th Dist. Athens No. 15CA24, 2015–Ohio–5330, ¶ 24; In re V.C.,

8th Dist. Cuyahoga No. 102903, 2015–Ohio–4991, ¶ 61 (stating that

relative’s positive relationship with child and willingness to provide an

appropriate home did not trump child’s best interest). We again observe that

“[i]f permanent custody is in the child’s best interest, legal custody or

placement with [a parent or other relative] necessarily is not.” K.M. at ¶ 9.

Moreover, “relatives seeking custody of a child are not afforded the same

presumptive rights that a natural parent receives.” In re M.H., 5th Dist.

Muskingum No. CT2015–0061, 2016–Ohio–1509, 2016 WL 1426473, ¶ 25.

       {¶84} In the case at bar, the evidence shows that the children need a

legally secure permanent placement and that they cannot achieve this type of

placement without granting Appellee permanent custody. None of the

parents have a legally secure permanent placement for the children.

       {¶85} Furthermore, Appellant does not have a legally secure

permanent placement for the children. Appellant agrees that her current
Athens App. No. 18CA15                                                           41


residence cannot physically house all three children. Moreover, Appellant

did not illustrate that she will prioritize the children’s needs or be able to

provide them with the structured environment that their needs demand.

Appellant admittedly has her own mental health issues that she continues to

address. She only recently obtained independent housing. Before that, she

lived briefly with her mother. During the approximately twenty years before

Appellant moved in with her mother, Appellant lived in a home with her

former husband. Even when Appellant had the support of her husband,

Appellant did not adequately supervise or care for the children.

      {¶86} Consequently, the trial court’s finding that the children need a

legally secure permanent placement and that they cannot achieve this type of

placement without granting Appellee permanent custody is not against the

manifest weight of the evidence.

                         v. R.C. 2151.414(E)(7) to (11)

      {¶87} The trial court found that the mother and the fathers abandoned

their children and, thus, that R.C. 2151.414(E)(10) applies.

                                  vi. Balancing

      {¶88} Here, we are unable to conclude that the trial court’s best-

interest determination is against the manifest weight of the evidence. A

balancing of the factors supports the trial court’s decision that placing the
Athens App. No. 18CA15                                                         42


children in Appellee’s permanent custody is in their best interests. The

children desperately need permanency and stability in order to address their

behavioral and emotional issues. Appellant unfortunately showed that when

the children were in her custody, she did not prioritize their needs. While

she claims to have learned the errors of her ways, the trial court had no

obligation to experiment with the children’s welfare.

      “* * * [A] child should not have to endure the inevitable to its great
      detriment and harm in order to give the * * * [parent] an opportunity
      to prove her suitability. To anticipate the future, however, is at most,
      a difficult basis for a judicial determination. The child’s present
      condition and environment is the subject for decision not the expected
      or anticipated behavior of unsuitability or unfitness of the * * *
      [parent]. * * * The law does not require the court to experiment with
      the child’s welfare to see if he will suffer great detriment or harm.” In
      re W.C.J., 4th Dist. Jackson No. 14CA3, 2014-Ohio-5841, 2014 WL
      7477958, ¶ 48, quoting In re Bishop, 36 Ohio App.3d 123, 126, 521
      N.E.2d 838 (5th Dist. 1987).

      {¶89} Accordingly, based upon the foregoing reasons, we overrule

Appellant’s third assignment of error and affirm the trial court’s judgment.

                                                JUDGMENT AFFIRMED.
Athens App. No. 18CA15                                                         43


                           JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and that costs be
assessed to Appellant.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing
the Athens County Common Pleas Court, Juvenile Division, to carry this
judgment into execution.

       Any stay previously granted by this Court is hereby terminated as of
the date of this entry.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Hoover, P.J. & Abele, J.: Concur in Judgment and Opinion.


                                       For the Court,


                                 BY: ______________________________
                                     Matthew W. McFarland, Judge




                         NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from
the date of filing with the clerk.